                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

CAITRIONA BRADY                                     : CIVIL ACTION
                                                    : NO. 2:19-cv-05082-MAK
                          Plaintiff,                :
-vs-                                                :
                                                    :
THE MIDDLE EAST FORUM,                              :
                                                    :
                                                    :
                          Defendant.                :
                                                    :

                                AFFIDAVIT OF MARC FINK, ESQ.

        I, MARC FINK, ESQ., of full age, hereby certifies as follows:

        1.         I am employed by defendant The Middle East Forum (“The Forum”) as in-house

counsel.

        2.         By Order dated August 13, 2020 (“August 13 Order”) (ECF Doc. No. 71), this

Court granted The Forum’s Motion for Contempt (“Contempt Motion”) (ECF Doc. No. 65)

arising from Plaintiff’s counsel’s failure to honor the Court’s July 6, 2020 Order (“July 6 Order”)

(ECF Doc. No. 62).

        3.         The August 13 Order required The Forum to submit an affidavit reflecting

payment of services rendered for the services in preparing the Contempt Motion and appearing

before Judge Kearney on August 13, 2020, and for payments already paid under the July 6

Order. (ECF Doc. No. 71.)

        4.         Prior to the August 13 Order, The Forum had paid $945.50 for attorneys’ fees for

performed in late January 2020 in conjunction with the drafting and filing of a Rule 26(f) report

consistent with the Orders of this Court and the Federal Rules of Civil Procedure. (See Affidavit

of Marc Fink, Esq., ECF Doc. No. 64.)




LEGAL\47890009\1
        5.         As required by the August 13 Order, The Forum’s counsel, Cozen O’Connor,

delivered its bill for services rendered in preparing the Motion for Contempt and appearing in

Court on August 13, 2020 on August 19, 2020. A copy of an excerpt of the bill The Forum

received is attached here as Exhibit A.

        6.         The fees incurred for these services exceeded $4,200.00 which was the “cap” set

forth by the August 13 Order.

        7.         Specifically, Jon Cavalier, Esq., billed $4,284, Leigh Ann Benson, Esq., billed

$1,725, and paralegal Ms. Kia Rhym billed $44. The total fees, therefore, exceeded $4,200. We

are not seeking recovery for time billed by David Walton, Esq. on the Contempt Motion.

        8.         The Forum has paid Cozen O’Connor $4,200 to cover the portion of the fees

which were to be paid by Plaintiff’s counsel.

        I certify that the foregoing statements made by me are true. I am aware that if the

foregoing statements made by me are willfully false, I am subject to punishment.




                                                                Marc Fink


August 19, 2020




                                                    2
LEGAL\47890009\1
